Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (US 3,724,204).
	As to claims 6, Frederick teaches  a belt configured to be worn around a waistline of a pair of pants, comprising: a belt buckle located at a first terminal end of the belt a belt strap end segment comprising at least two adjoined link sections at a second terminal end of the belt; and a belt strap middle portion extending between the belt buckle and the belt strap end segment and comprising a plurality of binary, repeating, alternating belt strap segments of two varieties, a first variety comprising a plurality of stacked, unconnected link sections and second variety comprising a plurality of stacked, adjoined link sections wherein each of the segments comprising the plurality of stacked, adjoined link sections comprises a plurality of individual metal link sections welded together (product by process limitation).

    PNG
    media_image1.png
    729
    603
    media_image1.png
    Greyscale

	As to claim 7, Frederick teaches  a belt configured to be worn around a waistline of a pair of pants, comprising: a belt buckle located at a first terminal end of the belt a belt strap end segment comprising at least two adjoined link sections at a second terminal end of the belt; and a belt strap middle portion extending between the belt buckle and the belt strap end segment and comprising a plurality of binary, repeating, alternating belt strap segments of two varieties, a first variety comprising a plurality of stacked, unconnected link sections and second variety comprising a plurality of stacked, adjoined link sections wherein each of the segments comprising the plurality of stacked, adjoined link sections comprises a plurality of individual metal link sections welded together (product by process limitation).As to claim 2, a plurality of identical link sections; and wherein the plurality of stacked, unconnected link sections comprise a first portion of the plurality of identical link sections 35 ; and wherein the belt strap end segment comprises one free link (when taken apart).
	As to claim 2, Figure 12 teaches comprising a plurality of identical link sections; and wherein the plurality of stacked, unconnected link sections comprise a first portion of the plurality of identical link sections; and wherein the plurality of stacked, adjoined link sections comprise a second portion of the plurality of identical link sections.
	As to claim 5 Figure 12 teaches  each of the segments comprising the plurality of stacked, adjoined link sections comprises a plurality of individual link sections joined together.
As to claims 8, Frederick teaches  a belt configured to be worn around a waistline of a pair of pants, comprising: a belt buckle located at a first terminal end of the belt a belt strap end segment comprising at least four adjoined link sections at a second terminal end of the belt with one free metal link (when detached); and a belt strap middle portion extending between the belt buckle and the belt strap end segment and comprising a plurality of binary, repeating, alternating belt strap segments of two varieties, a first variety comprising a plurality of stacked, unconnected link sections and second variety comprising a plurality of stacked, adjoined link sections wherein each of the segments comprising the plurality of stacked, adjoined link sections comprises a plurality of individual metal link sections welded together (product by process limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 3,724,204) in view of Roy (US 1,847,901)
Fredrick teaches all the limations of claims 9-11 except the connecting loops.
Roy teaches a bracelet attached via loops at 11.
It would have been obvious to one of oridinary skill in the art before the claimed invention was filed to modify the devoce of Frederick with the loops of Roy in order to provide a more secure connection.
Allowable Subject Matter
Claim 3-4 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach each of the identical link sections comprise a bent piece of metal including two joined tabs, a first hole oriented in a first direction, and a second hole oriented in a second direction: and wherein the first direction is perpendicular to the second direction
Any modification of Meyer to arrive at the claimed invention would only be arrived at by including knowledge gleaned only from applicant’s disclosure, which would be using improper hindsight reasoning, and such a reconstruction would be improper. See: MPEP 2145 X.    
Therefore, for these reasons, the claims are found allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765


/Andrew Wayne Sutton/Examiner, Art Unit 3732